J-S67024-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                         IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                             Appellee

                       v.

JEFFREY DONALD PETERSON

                             Appellant                   No. 538 WDA 2014


                    Appeal from the PCRA Order March 4, 2014
                In the Court of Common Pleas of Crawford County
               Criminal Division at No(s): CP-20-MD-0000925-1992


BEFORE: DONOHUE, J., MUNDY, J., and FITZGERALD, J.*

MEMORANDUM BY MUNDY, J.:                              FILED JANUARY 30, 2015

        Appellant, Jeffrey Donald Peterson, appeals from the March 4, 2014

order dismissing his petition filed pursuant to the Post Conviction Relief Act

(PCRA), 42 Pa.C.S.A. §§ 9541-9546.             After careful review, we determine

Appellant’s PCRA petition is untimely and affirm.

        We summarize the pertinent procedural history of this case as follows.

Appellant was charged on October 16, 1992, with two counts of criminal

homicide-first-degree murder and one count of burglary in connection with

the September 28, 1992 shooting of two victims. 1 Appellant was found at

the    scene   with a       self-inflicted gunshot wound    to   the   head.   The

____________________________________________
*
    Former Justice specially assigned to the Superior Court.
1
    18 Pa.C.S.A. §§ 2501 and 3502(a), respectively.
J-S67024-14


Commonwealth subsequently provided notice it would seek the death

penalty. On September 16, 1993, Appellant entered a plea of guilty to two

counts of first-degree murder in exchange for the Commonwealth entering a

nolle prosse on the burglary charge and withdrawing its intention to seek the

death penalty.   See N.T., 9/16/93, at 2. On November 3, 1993, the trial

court sentenced Appellant to two consecutive terms of life imprisonment.

Appellant did not file any post-sentence motion or a direct appeal.

      On January 17, 1997, Appellant filed a counseled PCRA petition. The

trial court described what then ensued.

                  On July 16, 1997 [the PCRA court] entered a
            Memorandum and Order which was docketed of
            record on July 17, 1997.

                   The Order stated that the Court Administrator
            was directed to schedule an evidentiary hearing and
            the record indicates that a copy was provided to the
            Court Administrator. For some unknown reason that
            evidentiary hearing was never scheduled and that
            failure was not brought to the attention of the [PCRA
            court] by [Appellant’s] counsel or anyone else until
            [Appellant] sent a letter to the Clerk of Courts dated
            September 24, 2012 and docketed on October 2,
            2012.

                  A copy of that letter was provided to the [PCRA
            judge] and upon reviewing it, the [PCRA court] noted
            that there was reference to a pending PCRA before
            the [PCRA court].

                  That caused the [PCRA judge] to review this
            matter and a determination was made that the
            evidentiary hearing had never been set. Therefore
            [the PCRA court] entered an Order on October 11,
            2012 with an attached Memorandum directing that
            the evidentiary hearing be scheduled.

                                    -2-
J-S67024-14



                     The Court Administrator did so on October 16,
              2012 and after various requests for continuances,
              the hearing was conducted over a two day period,
              finishing on August 28, 2013.

PCRA Court Opinion, 3/4/14, at 2.

       In his PCRA petition and at the PCRA hearing, Appellant, citing his

head injury, challenged his competency in 1993 to enter a voluntary,

intelligent, and knowing guilty plea and challenged the effectiveness of his

plea counsel for permitting the plea to be entered when he was incompetent.

Id. at 2.    On March 4, 2014, the PCRA court issued a memorandum and

order denying relief on Appellant’s PCRA petition, based on its merits.   On

April 2, 2014, Appellant filed a timely notice of appeal.2

       On appeal, Appellant raises the following issue for our review.

              May a trial court rely on anecdotal lay testimony to
              find that [Appellant] who entered a guilty plea with
              an unhealed anatomical injury to his brain was
              nevertheless competent to enter such plea when
              uncontested medical evidence from a clinical and
              forensic neuropsychiatrist established that the
              destruction of large portions of the frontal lobes of
              [Appellant’s] brain critical to his ability to reason and
              to make decisions rendered him incompetent at the
              time he entered his plea?

Appellant’s Brief at 3.




____________________________________________
2
  Appellant and the PCRA court have complied with Pennsylvania Rule of
Appellate Procedure 1925. The PCRA court references its March 4, 2014
memorandum as containing the reasons for its disposition.


                                           -3-
J-S67024-14


      When asked to review a challenge to a PCRA court’s denial of relief on

a PCRA petition, we are mindful of the following. “On appeal from the denial

of PCRA relief, our standard and scope of review is limited to determining

whether the PCRA court’s findings are supported by the record and without

legal error.” Commonwealth v. Edmiston, 65 A.3d 339, 345 (Pa. 2013)

(citation omitted), cert. denied, Edmiston v. Pennsylvania, 134 S. Ct. 639

(2013). “[Our] scope of review is limited to the findings of the PCRA court

and the evidence of record, viewed in the light most favorable to the

prevailing party at the PCRA court level.” Commonwealth v. Koehler, 36
A.3d 121, 131 (Pa. 2012) (citation omitted). “The PCRA court’s credibility

determinations, when supported by the record, are binding on this Court.”

Commonwealth v. Spotz, 18 A.3d 244, 259 (Pa. 2011) (citation omitted).

“However, this Court applies a de novo standard of review to the PCRA

court’s legal conclusions.” Id.

      In order to be eligible for PCRA relief, a petitioner must plead and

prove by a preponderance of the evidence that his conviction or sentence

arose from one or more of the errors listed at 42 Pa.C.S.A. § 9543(a)(2).

These issues must be neither previously litigated nor waived. 42 Pa.C.S.A.

§ 9543(a)(3).

      Instantly, our review of the certified record reveals an issue of the

timeliness of Appellant’s PCRA petition. “Even where neither party nor the

PCRA court have addressed the matter, it is well-settled that we may raise it


                                    -4-
J-S67024-14


sua sponte since a question of timeliness implicates the jurisdiction of our

Court.”   Commonwealth v. Gandy, 38 A.3d 899, 902 (Pa. Super. 2012)

(internal quotation marks and citation omitted), appeal denied, 49 A.3d 442

(Pa. 2012).     “Because these timeliness requirements are mandatory and

jurisdictional in nature, no court may properly disregard or alter them in

order to reach the merits of the claims raised in a PCRA petition that is filed

in an untimely manner.” Commonwealth v. Lopez, 51 A.3d 195, 196 (Pa.

2012) (internal quotation marks and citation omitted).     The PCRA “confers

no authority upon this Court to fashion ad hoc equitable exceptions to the

PCRA time-bar[.]” Commonwealth v. Watts, 23 A.3d 980, 983 (Pa. 2011)

(citation omitted).     This is to “accord finality to the collateral review

process.” Id.

              Under the 1995 amendment to the PCRA, 42
              Pa.C.S. § 9545 was added and imposes a one-year
              time restriction within which a defendant must file a
              PCRA petition. However, there is an exception to
              § 9545 for a first PCRA petition filed by a defendant
              whose judgment of sentence became final prior to
              the 1995 amendments as long as the first PCRA
              petition   is filed     by January 16, 1997.
              Commonwealth v. Fenati, 561 Pa. 106, 748 A.2d
205 (2000); see also Commonwealth v. Daniels,
              600 Pa. 1, 963 A.2d 409, 415 (2009).

Commmonwealth v. Weatherill, 24 A.3d 435, 436 (Pa. Super. 2011)

(emphasis added), appeal denied, 63 A.3d 777 (Pa. 2013). “It is well settled

that [a]ny and all PCRA petitions must be filed [in a timely manner] unless

one of three statutory exceptions applies.” Commonwealth v. Garcia, 23


                                      -5-
J-S67024-14


A.3d 1059, 1061-1062 (Pa. Super 2011) (internal quotation marks, citation,

appeal denied, 38 A.3d 823 (Pa. 2012). “We have repeatedly stated it is the

appellant’s burden to allege and prove that one of the timeliness exceptions

applies.   Whether Appellant has carried his burden is a threshold inquiry

prior to considering the merits of any claim.”          Edmiston, supra at

346 (citation omitted).

      The Act provides for the following possible exceptions to the timeliness

requirement.

            § 9545. Jurisdiction and proceedings

                                             …

            (b) Time for filing petition.—

                   (1) Any petition under this subchapter,
            including a second or subsequent petition, shall be
            [timely] filed … unless the petition alleges and the
            petitioner proves that:

                        (i) the failure to raise the claim
                  previously was the result of interference by
                  government officials with the presentation of
                  the claim in violation of the Constitution or
                  laws of this Commonwealth or the Constitution
                  or laws of the United States;

                        (ii) the facts upon which the claim is
                  predicated were unknown to the petitioner and
                  could not have been ascertained by the
                  exercise of due diligence; or

                        (iii) the right asserted is a constitutional
                  right that was recognized by the Supreme
                  Court of the United States or the Supreme
                  Court of Pennsylvania after the time period


                                     -6-
J-S67024-14


                   provided in this section and has been held by
                   that court to apply retroactively.

                    (2) Any petition invoking an exception
              provided in paragraph (1) shall be filed within 60
              days of the date the claim could have been
              presented.

                                             …

42 Pa.C.S.A. § 9545(b).

      In the instant case, Appellant’s judgment of sentence became final on

December 3, 1993, 30 days from the date of imposition of sentence, and in

the absence of further appeal to our Supreme Court.                 See Pa.R.A.P. 901.

Because that date preceded the effective date of the amendments to Section

9545 of the PCRA, imposing a one-year filing time limit, Appellant’s PCRA

petition was due on or before January 16, 1997. See Weatherill, supra.

Appellant’s   petition   was   filed   one       day   late   on   January    17,   1997.

Notwithstanding the short delay in filing, we are without authority to

countenance an exception to the clear time limitations, outside the act itself.

See Watts, supra. It was therefore necessary for Appellant to plead and

prove facts that demonstrate his claim falls within one of the statutory

exceptions to the time bar. This, Appellant has failed to do.                Accordingly,

we are constrained to conclude that Appellant’s PCRA petition is untimely

and that the PCRA court and this Court lack jurisdiction to address its merits.

See Lopez, supra.        We therefore, affirm the PCRA court’s March 4, 2014




                                        -7-
J-S67024-14


order denying relief on Appellant’s PCRA petition, albeit on alternative

grounds.3

       Order affirmed.

       Judge Donohue joins the memorandum.

       Justice Fitzgerald concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/30/2015




____________________________________________
3
  See Commonwealth v. McKeever, 947 A.2d 782, 786 n.4 (Pa. Super.
2008) (noting appellate courts are “empowered to affirm [the PCRA court’s]
decision on any ground without regard to the ground relied upon by [the
PCRA court] itself”) (internal quotation marks and citation omitted).


                                           -8-